Case: 12-10486       Date Filed: 01/28/2013      Page: 1 of 3

                                                                      [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 12-10486
                              ________________________

                          D. C. Docket No. 1:08-cv-03711-ECS

TRADE AM INTERNATIONAL, INC.,
                                                                          Plaintiff-Appellee,

                                            versus


THE CINCINNATI INSURANCE COMPANY,
                                                                      Defendants-Appellant.



                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (January 28, 2013)

Before BARKETT and JORDAN, Circuit Judges, and SCHLESINGER, * District
Judge.



*
 Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
               Case: 12-10486   Date Filed: 01/28/2013   Page: 2 of 3

PER CURIAM:

      The Cincinnati Insurance Company appeals from a Final Judgment after a

jury verdict in favor of Trade Am International, Inc. on its insurance coverage

claims for recovery of property damage, business interruption, and extra expense

losses caused by a sprinkler pipe break at a merchandise warehouse.

      CIC now appeals and raises three issues. First, CIC argues that Trade Am’s

claim fails as a matter of law under the plain terms of the policy. Second, in the

alternative, CIC contends that it is entitled to a new trial because the partial

summary judgment and related jury instructions struck controlling policy terms.

Third, and finally, CIC argues that the $1.2 million in pre-judgment interest award

is contrary to the law.

      Initially, we note that Trade Am contends that CIC waived its challenge to

the District Court’s grant of partial summary judgment by virtue of CIC’s failure to

raise these arguments in a Rule 50(a) motion. Although there are no Eleventh

Circuit cases directly on point, the Eighth Circuit has held that a party need not

make a Rule 50(a) motion to preserve a challenge to a partial summary judgment

ruling which eliminated certain issues from the trial of the case. See Owatonna

Clinic–Mayo Health Sys. v. Med. Protective Co., 639 F.3d 806, 810-11 (8th Cir.

2011). Regardless, this question need not be reached here—we conclude that the




                                         2
              Case: 12-10486     Date Filed: 01/28/2013   Page: 3 of 3

District Court’s resolution of the motions for partial summary judgment was

proper.

      Furthermore, we need not grapple with CIC’s first assignment of error. This

Circuit has “repeatedly held that an issue not raised in the district court and raised

for the first time in an appeal will not be considered by this court.” Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (internal quotations

omitted). CIC failed to properly raise the specific arguments in its first assignment

of error before the District Court; therefore, we need not address these issues.

      Finally, it was not improper for the District Court to instruct the jury that

they could award prejudgment interest, and it was within the jury’s discretion to

award such damages. See Braner v. Southern Trust Ins. Co., 335 S.E.2d 547, 550

(Ga. 1985); Holloway v. State Farm Fire & Casualty Co., 537 S.E.2d 121, 125

(Ga. Ct. App. 2001).

      AFFIRMED.




                                          3